

117 HR 2403 IH: To amend the Labor Management Relations Act to prohibit neutrality agreements, and for other purposes.
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2403IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Good of Virginia (for himself, Mr. Perry, Mrs. Greene of Georgia, Mr. Gaetz, and Mr. Fallon) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Labor Management Relations Act to prohibit neutrality agreements, and for other purposes.1.Prohibition on neutrality agreementsSection 302 of the Labor Management Relations Act (29 U.S.C. 186) is amended—(1)in subsection (a), in the matter preceding paragraph (1), by striking or deliver each place it appears and inserting provide, or deliver; and(2)by adding at the end the following:(h)As used in this section, the term thing of value includes organizing assistance. .